DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite a device comprising a loading station, a blasting station, an unloading station, a rotary plate, an extraction member and a screen.
Such is not supported by the original disclosure.

In contrast, the device of referenced embodiment comprises an operation side and a processing side.
The original disclosure also fails to support a screen disposed between the loading station and the blasting station.
The only screen disclosed by the original disclosure is between the operation side and the processing side.

As to claim 13: The original disclosure fails to support the circular central opening and the nozzles that blasting as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1-9 and 11-14: The claims are indefinite because the term “the remote control with a housing” in claim 1 lacks proper antecedent basis.

Claim 13 is further indefinite because it appears that some text is missing in the second line of the claim.
The claims is also indefinite because it contradict to the parent claim 12 that requires four nozzles oriented in four different directions.

Claim 14 is further indefinite because it is not clear the same side of is referenced.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 2-4 fails to further limit the subject matter of the claim upon which it depends.  The claims merely specify the abrasive, which is not a part of the claimed apparatus.
Claim 5 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.
Claims 6-8 fail to further limit the subject matter of the claim upon which it depends.  The claims merely specify the intended use of the claimed apparatus.
Claim 9 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.
Claim 11 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140073767 in view of Axtell et al (US 2005/0257811), Goff (US 5,259,890) and Peterson et al (US 5,315,793).
KR 20140073767 teaches an apparatus comprising a loading station (41, 42), a blasting station (40), a screen, an extraction member (70), an unloading station (50), multiple dry CO2 nozzles (130) to apply dry CO2 from different directions (with four and more nozzles specifically exemplified), a feeding member (90) and a conveyor (20).
KR 20140073767 also teach means for adjusting positions and directions of the nozzles to provides desired positions and directions depending from the application requirements
See entire document, especially Figures 1-6b and the related description and the description at [0007-60].

KR 20140073767 teaches the use of a conveyor to transfer the parts to be cleaned for cleaning and from the cleaning.
On the other hand, it was known in the art to use rotary plates/tables as alternative to the conveyors, as evidenced by Axtell et al and Goff.
It was also known to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles as evidenced by Peterson et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a rotating plate in the apparatus of KR 20140073767 instead of a conveyor to transfer the parts to be treated since Axtell et al and Goff
teach rotary plates/tables as alternative to the conveyors and since Peterson et al teach to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles.
As to the bearing surfaces: since the claims do not require any specific construction of the recited surfaces any part of the surface of the plate of the modified KR 20140073767 will be readable on the claimed bearing surface.
Modified KR 20140073767 does not teach a circular opening as recited by claim 13. However it would have been obvious to an ordinary artisan at the time the invention was filed to provide openings of any shape to the plate of the modified KR 20140073767 in order to reduce the amount of material required to make the plate, to reduce the weight of the plate and thus reduce the energy required for operation of the device.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
This is not persuasive for the reasons provided in the rejections above.
The amended claims 1-11 and new claims 12-14 have been examined and are the subject of the rejections provided above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.